This was an action to recover damages for personal injuries received by the plaintiff while in the defendant’s grocery store as a customer. At the close of the plaintiff’s case the defendant’s motion for a non-suit was granted by the Justice presiding and the case is before us on exceptions to that ruling.
Berman <§■ Berman, for plaintiff.
Locke, Perkins i$• Williamson, for defendant.
We deem it unnecessary to discuss the facts disclosed, which, as far as they are essential, are not in dispute. The burden rested on the plaintiff to show negligence on the part of the defendant. We unhesitatingly find that she failed to sustain that burden. She presented no evidence sufficient to have warranted the submission of the case to the jury. If the case had been so submitted, on the record before us a verdict in her favor could not have been upheld.
The entry must be, Exceptions overruled.